DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04 November 2020 has been considered by the examiner.

Claim Objections
Claims 1 is objected to because of the following informalities:  in lines 6 and 7, “in a second container toward the second conduit during an exchange when a first container and a second container are connected” should be replaced by -- in the second container toward the second conduit during an exchange when the first container and the second container are connected -- since the terms “a first container” and “a second container” are first introduced in the preamble and it should be made clear that there is only one component called the first container and only one component called the second container.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In lines 1 and 2, Claims 1 and 6 recite “A fluid interconnect to exchange liquid in a first container with air in a second container that is unvented during an exchange” but it is not clear which item is unvented during the exchange [i.e. it is not clear if the limitation should be interpreted as “A fluid interconnect (…) that is unvented” or “a second container that is unvented”.]  Claims 2-5 are rejected the same way since they depend on claim 1 and therefore include all of its limitations.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Shimizu et al. (US 2003/0085968 - Shimizu.)
Regarding claim 1, 
	Shimizu discloses a fluid interconnect [100 in fig. 4] to exchange liquid in a first container [200 in fig. 4] with air in a second container [525 in fig. 4] that is unvented during an exchange [the connecting unit / interconnect 100 is not vented], the interconnect comprising: 
a first conduit [on top and surrounding needle 528 in figs. 4 and 5]; 
a second conduit [107 in fig. 5; paragraph 0067]; and 
an air flow director [needle 529 in figs. 4 and 5; the needle directs air toward portion 107] to direct air in a second container [from buffer 530 in fig. 4] toward the second conduit during an exchange when a first container and a second container are connected to the interconnect [as seen in figs. 4 and 5; paragraphs 0073, 0074 and 0079.]

Regarding claim 2, 
	Shimizu further discloses wherein the air flow director comprises an impediment to air entering the first conduit during an exchange [the length (and height at which it is positioned) of needle 529 makes it possible for air to enter needle 529 instead of needle 528 (i.e. it impedes air from entering needle 528 and therefore the first conduit.]
Allowable Subject Matter
Claims 3-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 3,
The primary reason for allowance for this claim is the inclusion of the limitations of the interconnect of claim 2, wherein the impediment comprises a grating across the first conduit.  

It is these limitations, in combination as claimed, that have not been taught, found, or suggested by prior art.
	
Regarding claims 4 and 5,
These claims are considered to have allowable subject matter due to their dependency on claim 3.

Claims 7-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 7,
The primary reason for allowance for this claim is the inclusion of the limitations of a device to exchange liquid in a first container with air in a second container connected to the first container in an unvented system, the device comprising: 

a second conduit between the containers when the containers are connected, the second conduit having a second opening to the second container when the containers are connected, the second opening having a second ratio of perimeter to area; and wherein 
the first ratio is greater than the second ratio

It is these limitations, in combination as claimed, that have not been taught, found, or suggested by prior art.

Regarding claims 8-10,
These claims are considered to be allowable due to their dependency on claim 7.
	
Regarding claim 11,
The primary reason for allowance for this claim is the inclusion of the limitations of a liquid delivery system for an inkjet type dispenser, comprising: 
a printhead unit; 
a reservoir separate from the printhead unit; 
a flow path from the reservoir through the printhead unit and back to the reservoir; and 
an interconnect to connect a removable container to the reservoir, the interconnect including a first conduit through which fluid may pass between the reservoir and the 

It is these limitations, in combination as claimed, that have not been taught, found, or suggested by prior art.
	
Regarding claims 12-15,
These claims are considered to be allowable due to their dependency on claim 7.
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Morgan et al. (US Patent 7,976,143) discloses an ink pressure regulator that includes an ink chamber having an ink outlet for fluid communication with a printhead via an ink line, wherein a roof of the ink chamber includes: an air inlet; a regulator channel having a first end communicating with the air inlet and a second end communicating with a headspace of the chamber, the second end defining a bubble outlet.
Tamaki et al. (US 2012/0026219) discloses a liquid ejection apparatus that includes a controller, wherein the controller is configured to perform a liquid circulation control for circulating a liquid through a supply channel, an inside channel, and a return channel by controlling an adjusting device such that the channel resistance value is less than a predetermined maximum value, and wherein the controller controls an air communication device such that the inside of the tank is interrupted from the ambient air in at least a part of a period of the liquid circulation control.

Communication with the USPTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANNELLE M LEBRON whose telephone number is (571)272-2729.  The examiner can normally be reached on Monday-Friday: 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571)272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information 





/JANNELLE M LEBRON/Primary Examiner, Art Unit 2853